Application by assigned counsel to be relieved as counsel for appellant, granted only to the extent of assigning alternate counsel to expeditiously prosecute this appeal by whatever means deemed appropriate. Counsel in his present brief has alluded to at least one legal point arguable on the merits. This failure to comply with the dictates of People v Saunders (52 AD2d 833), renders him "ineligible for compensation for such [his] efforts” (People v Perry, 73 AD2d 545). Concur—Fein, J. P., Sandler, Bloom and Lupiano, JJ.